Order entered July 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00780-CV

                             MICHAEL O. PICKENS, Appellant

                                               V.

                         ELIZABETH CORDIA, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-01890-F

                                           ORDER
       We GRANT appellant’s July 12, 2013 motion for an extension of time to file a brief.

Appellant shall his brief on or before August 1, 2013. We caution appellant that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE